Title: To Benjamin Franklin from John Ross, 20 December 1764
From: Ross, John
To: Franklin, Benjamin


Dear Sir.
Philadelphia, December 20th 1764.
Duty as well as Inclination ingage me to write you, tho’ nothing very material occurs worth communicating since your leaving us; as I am certain Numbers of your Friends have given you Intelligence of all the Minutiae passing among us (for indeed there is nothing more.) I venture these few lines only for the pleasure arising, that I may not be accounted negligent or forgetful of an absent Friend.
Since your departure the most important matter that has happen’d has been the issuing new Commissions of the peace for this and the Countys of Chester and Bucks: Mr. William Moore of Chester County is put at the head of the Commission there; and John Morton Esquire left out; for this Country Mr. Potts and Pawling are also omitted, to their great ease and quiet, but certainly to the great disquiet of the generality of the good People of those Countys. What Star governs or what Wisdom guides the present Councils, it is difficult to determine; but certain it is they are wild and confused, and tend to alienate some in their Affections, and rivet others in their prejudices against the present Administration.
Opinions here are various as our Faces concerning the grand Point, “Change or not”; but upon the whole, I beleive very few (save those immediately interested) wou’d disapprove our Dear Sovereign’s Ruling over us, if he will do it, preserving to us our present Liberties granted by Charter, and what is much better, confirmed to us by positive Acts of Assembly, approved and ratify’d by his Majesty’s Royal Predecessors which we think here equal to an Act of Parliament, and which we are confident his Majesty would never attempt to deprive us of, were it in his Power; for his Majesty’s Goodness would rather give to, than take from his Subjects.
I am persuaded, good Sir, that you with our worthy Agent Mr. Jackson, will do every thing in your Joint powers to promote the happiness, prosperity and peace of the Colonys in general, and of this Province, in particular; permit me to say that I am with great Sincerity, Sir, Your Sincere Friend and Obedient Humble Servant
John Ross.
Benjan. Franklin Esqr:
 
Addressed: To / Benjamin Franklin Esquire / one of the Agents for the Province / of Pennsylvania / in / London / per favour / Mr. Footman
Endorsed: Ross
